Me. Chief Justice Heenandez
delivered the opinion of the court.
This is an action for divorce brought by Gregorio Cobos against his wife, Luisa Clausel, originating in' a complaint filed in the District Court of San Juan, Section 1, on March 23, 1912, alleging as the fundamental cause of action that the defendant had gravely injured the plaintiff by maintaining amorous relations with one José Manuel de Loira, as shown by letters exhibited with the complaint and made a part thereof.
Luisa Clausel having been' duly summoned and having failed to'- answer the complaint within the time allowed, de*761fault was entered against her on April 8 of said year. At the trial only the plaintiff appeared and the court rendered judgment on August 30, 1912, dismissing the action with costs against the plaintiff, who took the present appeal to this court from said judgment. .
” The appeal is based on the ground that said judgment is contrary to the law and the evidence and is in violation of subdivision 4 of section 164 of the Civil Code and of section 119 of the Code of Civil Procedure.
The evidence offered by the plaintiff consists of a love-letter addressed to “Lola” by “Rosa” dated October 13, 1902, which' letter plaintiff alleges he took from his wife at the moment when- she was about to post the same under cover addressed to José Manuel de_ Loira, and two other undated and unsigned letters which the plaintiff affirms were written by his wife imploring his pardon for an offense the nature of which she fails to state, and of the testimony of the plaintiff to the effect that he had been separated from his wife for more than 10 years as a consequence of the letter which he had taken from her when she was about to post the same.
The three letters referred to are the same letters exhibited with the complaint and in accordance with the provisions of section 119 of the Code of Civil Procedure their genuineness should be considered as admitted inasmuch as it has not been denied by the defendant. However, this genuineness goes no further than what the letters themselves reveal and from it we cannot arrive at the conclusion that the defendant was the person who under the signature of Rosa addressed the letter of October 13, 1902, to José Manuel de Loira concealed under the name of Lola, although we admit that she was the person who implored her husband’s forgiveness in the other two letters for the commission x»f an offense of the nature of which we are ignorant.
It follows, then, that there is no evidence of the amorous relations between Luisa Clausel and José Manuel de Loira *762which, constitute, as alleged by the plaintiff, the grave injuries, on which he bases his complaint.
Moreover, we have decided in the cases of Cruz v. Domínguez, 8 P. R. R., 551, and Quiñones v. Rodríguez, 9 P. R. R., 291, that in order to obtain a divorce on the ground of grave injuries such injuries must reach the point of cruelty.
There is no evidence of cruelty in the.case at bar. See Axtmayer v. Ortiz, ante p. 476.
The judgment appealed from should be affirmed.
Affirmed.
Justices MacLeary, Wolf, del Toro and Aldrey concurred.